Citation Nr: 0708017	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  02-17 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for left knee 
disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an increased disability rating for 
blepharitis, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased (compensable) rating for 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had military service from June 1968 to June 1992.

In a February 2000 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia denied entitlement to service connection for 
hypertension on the basis that the claim was not well 
grounded.  In a December 2001 rating decision, the RO in 
Washington, DC denied entitlement to increased ratings for 
blepharitis and hemorrhoids, and reopened and denied claims 
for service connection for right and left knee disabilities.  
The December 2001 rating decision also denied service 
connection for hypertension.  See Section 7(b) of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, 2099 (2000).  The veteran thereafter appealed 
the December 2001 rating decision to the Board of Veterans' 
Appeals (Board).

When this matter was previously before the Board in August 
2004, the Board reopened the veteran's claims of entitlement 
to service connection for right and left knee disabilities, 
and remanded the issues of entitlement to service connection 
for right and left knee disabilities on a de novo basis, the 
issue of entitlement to service connection for hypertension, 
and the issues of entitlement to increased ratings for 
blepharitis and hemorrhoids, for further development and 
adjudication.  This having been completed, this case is again 
before the Board.

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the 
veteran developed right and left knee disabilities, to 
include degenerative arthritis, during service or within one 
year after service.

2.  The veteran's hemorrhoids are not large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences, nor are they manifested by persistent 
bleeding and with secondary anemia, or with fissures. 

3.  The veteran's blepharitis is currently evaluated at the 
maximum 10 percent evaluation Diagnostic Code 6018.


CONCLUSIONS OF LAW

1.  Right and left knee disabilities, to include degenerative 
arthritis, were not incurred in or aggravated by active 
military service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  The criteria for a compensable evaluation for hemorrhoids 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 
7336 (2006).

3.  The criteria for the assignment of an evaluation in 
excess of 10 percent for blepharitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.84a; Diagnostic Code 6018 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of a letter dated in August 2004, the veteran was 
furnished notice of the type of evidence needed in order to 
substantiate her claims.  The veteran was also generally 
informed that she should send to VA evidence in her 
possession that pertains to the claims and advised of the 
basic law and regulations governing the claims, the 
cumulative information and evidence previously provided to VA 
(or obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claims.  The veteran 
was provided with adequate notice of the evidence which was 
not of record, additional evidence that was necessary to 
substantiate the claims, and she was informed of the 
cumulative information and evidence previously provided to 
VA, or obtained by VA on her behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the April 2006 
Supplemental Statement of the Case and prior to the transfer 
and certification of the veteran's case to the Board.  The 
Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and her 
representative had time to consider the content of the notice 
and respond with any additional evidence or information 
relevant to the claims.  Based on the above, the Board 
concludes that any defect in the timing of the VCAA notice is 
harmless error.  See generally, Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The reasoning of this 
case applies here.  Despite the defective notice provided to 
the veteran on these latter two elements, however, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, supra.  
In this regard, as the Board concludes below that the 
preponderance of the evidence is against the veteran's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate her claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service VA and private medical records and 
reports, VA examinations, and statements submitted by the 
veteran and her representative in support of the claims.  In 
addition, the Board notes that this matter has been remanded 
for additional development.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.

II.  Entitlement to service connection for right and left 
knee disabilities.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the veteran has been diagnosed as having 
probable degenerative arthritis of each knee joint.  
Therefore, although the Board has reviewed the lay and 
medical evidence in detail, the Board will focus its 
discussion on evidence that concerns whether the veteran's 
current right and left knee disabilities are related to a 
disease or injury in service or within one year of service.  

Here, the Board notes that the veteran was seen in an 
orthopedic clinic in June 1979 for bilateral knee pain, and 
received a diagnosis of chondromalacia of patellae, right 
greater than left.  The veteran's separation physical 
revealed a check for bone, joint and other deformity, but did 
not elaborate on what this meant.  There was no comment or 
note indicating any problem with the veteran's knees.  In 
addition, a February 1990 orthopedic report, which included a 
review of systems, did not mention any knee condition.  

In order to determine if the veteran has right and left knee 
conditions and, if so, whether such conditions are related to 
the veteran's service, the veteran was afforded a VA 
examination in March 2005.  The examiner indicated that the 
veteran's claims file was reviewed in connection with the 
examination and report.  The examiner noted the veteran's 
medical history and current complaints of knee swelling and 
pain.  A full examination was performed.  After examination, 
the veteran was diagnosed with "probably some degenerative 
arthritis of each knee joint."  The examiner noted the 
veteran's 1979 finding of chondromalacia and commented on the 
veteran's service medical records and separation examination.  
He then stated that "based on my review of the c-file on 
[the veteran] and my examination ...it is my opinion that [the 
veteran's] right and left knee conditions or disabilities are 
not as likely as not related to her military service.  This 
is based on objective findings."

Based on the foregoing, the Board finds that the evidence of 
record is against a finding that the veteran has right and 
left knee conditions that are related to her service.  While 
the veteran does show a diagnosis of chondromalacia in 1979, 
there is otherwise no indication of a knee condition in 
service or within one year of service.  And the March 2005 VA 
examiner, that examined the veteran and her claims file in 
connection with the claim, did not relate the veteran's 
current conditions to her service or the in-service 
diagnosis.  While the veteran may feel that her condition is 
related to her service, the Board notes that, as a lay 
person, the veteran is not competent to establish a medical 
diagnosis or show a medical etiology; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The medical evidence is against a finding linking right and 
left knee disabilities, to include degenerative arthritis, 
with the veteran's active duty service.  Accordingly, 
entitlement to service connection for such disabilities must 
be denied.  

III.  Entitlement to higher evaluations for hemorrhoids 
and blepharitis 
. 
Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2005).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2005).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

A.  Hemorrhoids

In this case, the veteran contends that she should be 
afforded a higher evaluation for her service-connected 
hemorrhoids.

Here, the veteran's hemorrhoids are currently rated as 
noncompensable under Diagnostic Code 7336.  Under Diagnostic 
Code 7336, external or internal hemorrhoids will be evaluated 
as noncompensable if the condition is found to be moderate or 
mild.  A 10 percent rating is awarded if the hemorrhoids are 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  A maximum 20 
percent evaluation is warranted for hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures. 

The medical evidence relevant to the veteran's condition 
consists of post-service treatment records and a VA 
examination dated in February 2005.  

Treatment records indicate that the veteran has been treated 
off and on for a history of hemorrhoids and spotty bleeding.  
In August 1998, the veteran underwent examination under 
anesthesia, rigid proctoscopy and hemorrhoidectomy.  The 
examination revealed hemorrhoidal columns, but no evidence of 
masses or other rectal pathology.  A hemorrhoidal column was 
removed.  A treatment note dated in April 2004 revealed 
bright red blood in stools. 

In February 2005, the veteran was afforded a VA examination 
in connection with her claim.  The examiner indicated that 
the veteran's claims file was available and examined in 
connection with the claim.  The examiner noted that the 
veteran complained of swelling and bleeding.  She was noted 
to use suppositories and ointment.  Upon examination, the 
veteran was noted to have two small unremarkable external 
hemorrhoids in the anal area.  The examiner found no 
bleeding.  The veteran was diagnosed with hemorrhoids, status 
post two surgeries, with residual symptoms on physical 
examination as noted.

Based on the foregoing, the Board finds that a higher 
evaluation for the veteran's hemorrhoids is not warranted.  
As noted above, in order to warrant a compensable evaluation 
for this condition, the veteran's hemorrhoids must be large 
or thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, or must be manifested by 
persistent bleeding and with secondary anemia, or with 
fissures.  These symptoms are not present in this case.  

Here, the Board notes that it has considered the veteran's 
testimony and statements that are of record.  Mere 
contentions of the veteran, however, no matter how well 
meaning, without supporting medical evidence, is not 
competent medical evidence.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

B.  Blepharitis.

Finally, the veteran contends that her service-connected 
blepharitis should receive an evaluation in excess of 10 
percent.  The veteran's condition is currently rated as 10 
percent disabling under Diagnostic Code 6018.  Under this 
Diagnostic Code, chronic conjunctivitis, if healed is rated 
on residuals.  Otherwise a noncompensable evaluation is 
warranted for a healed condition if there are no residuals.  
If the condition is active, a maximum 10 percent is warranted 
with objective symptoms. 

In this case, the veteran's vision is currently in receipt of 
the maximum evaluation for her service-connected blepharitis 
under Diagnostic Code 6018.  There is therefore no additional 
higher evaluation available for this condition.

C.  Extra-schedular analysis.

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the veteran's 
disabilities so as to warrant assignment of a higher 
evaluation on an extra-schedular basis.  In this regard, the 
Board notes that there is no showing that the veteran's 
disabilities have resulted in marked interference with 
employment.  In addition, there is no showing that the 
disabilities have necessitated frequent periods of 
hospitalization, or that it has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular ratings pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

1.  Service connection for right knee disability, to include 
degenerative arthritis, is denied.

2.  Service connection for left knee disability, to include 
degenerative arthritis, is denied.

3.  An evaluation in excess of 10 percent for blepharitis is 
denied.

4.  A compensable evaluation for hemorrhoids is denied.  


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to service connection 
for hypertension must be remanded for further action.

When the veteran's claim was previously before the Board in 
August 2004, the matter  of entitlement to service connection 
for hypertension was remanded for further development.  In 
doing so, the Board directed that the RO afford the veteran a 
VA examination to determine the nature and etiology of the 
veteran's hypertension.  The examiner was requested to 
provide an opinion as to whether it is at least as likely as 
not that the veteran's hypertension is etiologically related 
to military service, or was present within one year of her 
retirement therefrom.  The veteran was afforded two VA 
examinations dated in February and September 2005.  In these 
examinations, the veteran's claims file was reviewed and the 
veteran was diagnosed with hypertension.  In neither 
examination, however, was an opinion offered regarding 
whether the veteran's hypertension is etiologically related 
to military service, or was present within one year of her 
retirement therefrom.

Based on the foregoing, the Board therefore reluctantly 
concludes that this matter must be remanded for compliance 
with the Board's August 2004 remand instructions.  As the 
Court has stated,

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In addition, the Board notes that during the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and 
evidence was needed to substantiate the claim of service 
connection, but was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date.  Upon remand therefore, the veteran should 
be given proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran, and 
her representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim addressed in 
this remand, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should also arrange for a VA 
cardiovascular examination of the veteran 
by a physician with appropriate expertise 
to determine the nature and etiology of 
the veteran's hypertension. The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
The examiner must be requested to provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
hypertension is etiologically related to 
military service, or was present within 
one year of her retirement therefrom.  In 
this regard, the examiner is asked to 
comment on the veteran's blood pressure 
readings dated in February and March 
1993.  The rationale for all opinions 
expressed shall be provided.  

3.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must again review the veteran's claim.  
If any determination remains adverse to 
the veteran, he should be furnished with 
a Supplemental Statement of the Case and 
should be afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


